Case 1:18-cv-05680-LDH-SJB Document 80 Filed 12/29/20 Page 1 of 3 PageID #: 864

KAPLAN HECKER & FINK LLP                                                                          350 Fifth Avenue
                                                                                                         Suite 7110
                                                                                               New York, NY 10118
                                                                                                    (212) 763-0883
Direct Email: jmatz@kaplanhecker.com                                                         www.kaplanhecker.com

                                                                                              December 29, 2020
 By CM/ECF

 The Chambers of the Honorable Judge Sanket J. Bulsara
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

         Re: Elliott v. Donegan, et al., No. 1:18-civ-05680-LDH-SJB

 Dear Judge Bulsara,

       Pursuant to the Court’s December 13, 2020 order, I respectfully submit this letter to explain
 Ms. Donegan’s position concerning the proper scope of her deposition.

         Background

         On or around October 11, 2017, Ms. Donegan created and published a Google Spreadsheet
 entitled “Shitty Media Men” (the “Spreadsheet”). She did so to protect women by informing them
 of allegations of sexual misconduct. The Spreadsheet was publicly accessible on the internet for a
 short period before its deletion—roughly 12 hours—and, for most of that time, any person with a
 link could edit it. On October 10, 2018, Plaintiff Stephen Elliott filed this lawsuit. He alleges that
 Ms. Donegan can be held liable for certain alleged defamatory entries that appeared next to his
 name on the Spreadsheet. In an opinion issued on June 30, 2020, Judge DeArcy Hall held that Mr.
 Elliott’s allegations survive Rule 12(b)(6) but may implicate the Communications Decency Act
 (CDA). See Dkt. 65 (Op.). She therefore ordered the parties to commence “narrowly tailored
 discovery to address factual issues related to Defendant’s CDA immunity defense.” Op. at 26. That
 discovery is nearly complete. Ms. Donegan has provided Mr. Elliott with an affidavit and a
 supplement to it. She has served responses and objections to Mr. Elliott’s nine requests for
 production and thirteen interrogatories. She has produced 69 documents totaling 362 pages; this
 includes all documents that Mr. Elliott requested from October 1, 2017 through when the
 Spreadsheet was deleted, as well as requested articles, drafts, and proposals from any date
 concerning the Spreadsheet. All that remains is a third-party subpoena that Mr. Elliott served on
 The New Republic and a deposition of Ms. Donegan.

         Ms. Donegan’s Position

      Ms. Donegan most comprehensively described her position to Mr. Elliott in a letter dated
 December 22, 2020. See Ex. 2. The Court may find it helpful to review that letter. 1 To summarize:
 1
  We have redacted quotes from Ms. Donegan’s affidavit in Exhibit 2 because that affidavit has been designated
 confidential. We can deliver an unredacted version to chambers, or file one under seal, if the Court would so prefer.
Case 1:18-cv-05680-LDH-SJB Document 80 Filed 12/29/20 Page 2 of 3 PageID #: 865

 KAPLAN HECKER & FINK LLP                                                                                            2



 There are three elements of CDA immunity. Judge DeArcy Hall has already held that the first
 element is satisfied, since Ms. Donegan ranks as an “interactive computer service provider.” See
 Op. at 18. As to the third element, in suing her for defamation, Mr. Elliott assuredly seeks to treat
 Ms. Donegan as the publisher of the alleged defamatory statements about him on the Spreadsheet.
 This leaves only one disputed element of CDA immunity: whether Ms. Donegan “created or
 developed the allegedly unlawful content.” Op. at 20. On this point, Judge DeArcy Hall identified
 four specific ways in which Ms. Donegan could have lost immunity. First, if Ms. Donegan
 “fabricated the allegations against him and inputted them into the list.” Op. at 20. Second, if Ms.
 Donegan “published the allegedly defamatory accusations in the List as relayed to her by another
 person” and, in so doing, “materially contributed to the allegedly defamatory meaning.” Op. at 20.
 Third, if Ms. Donegan “inputted information into the List that was nor provided to [her] for use on
 the Internet.” Op. at 21. Finally, if Ms. Donegan specifically encouraged the posting of unlawful
 content. Op. at 21-24. With respect to all four types of conduct, Judge DeArcy Hall focused on
 Ms. Donegan’s actions vis-à-vis the “allegedly unlawful content”—namely, the specific entries in
 Mr. Elliott’s row on the Spreadsheet that he claims are defamatory. Op. at 20. This Court expressly
 and repeatedly recognized as much at the July 23, 2020 status conference. See Ex. 2 at 2-3.

          At that same conference, the Court suggested that the scope of fact discovery could be
 substantially narrowed if Ms. Donegan opened the process by providing a detailed affidavit. So
 that is what she did. As her affidavit confirmed, Ms. Donegan did not engage in any of the conduct
 that Judge DeArcy Hall described as creating or developing alleged unlawful content. Indeed, Ms.
 Donegan did not know who Mr. Elliott was when she created the Spreadsheet, she did not fabricate
 or solicit statements about him, she has no recollection of entering any statements about him, and
 she has no knowledge of who entered the statements that he alleges are defamatory.

          Consistent with guidance from Judge DeArcy Hall and from this Court, my December 22
 letter identified fourteen appropriate topics of inquiry at Ms. Donegan’s deposition. See Ex. 2 at
 4. To be clear, this reflected Ms. Donegan’s best effort to strike a balance; several of the topics
 identified as proper were included solely in an effort to accommodate Mr. Elliott’s views.

          The Parties’ Disagreements

          It appears to Ms. Donegan that the parties disagree on the following fundamental issues. 2

         First, the legal inquiry for CDA immunity. In Ms. Donegan’s view, Judge DeArcy Hall
 articulated the applicable law of CDA immunity, identified four unresolved factual issues about
 creation/development of alleged unlawful content, concluded that those issues precluded a
 decision on the pleadings, and directed “narrowly tailored discovery” into those four issues to
 frame a summary judgment motion. Indeed, Judge DeArcy Hall expressly held that Ms. Donegan’s
 conduct in setting up the architecture of the Spreadsheet and highlighting certain entries did not
 deprive her of CDA immunity. Mr. Elliott, however, maintains that Judge DeArcy Hall’s CDA
 analysis was merely illustrative and that—despite Judge DeArcy Hall’s use of the words “narrowly
 tailored”—she actually contemplated a “broad” and more nebulous “exploration[]” into whether
 Ms. Donegan either “materially contributed to the alleged defamatory meaning” or specifically

 2
  Mr. Lewis did not send me his December 29, 2020 letter until 3:31pm. Given that this very letter is also due December
 29, 2020, I have briefly addressed his revised position and can do so in greater detail at the upcoming conference.
Case 1:18-cv-05680-LDH-SJB Document 80 Filed 12/29/20 Page 3 of 3 PageID #: 866

 KAPLAN HECKER & FINK LLP                                                                           3



 encouraged anyone to post anything on the Spreadsheet (even if it was not unlawful or had nothing
 to do with Mr. Elliott’s entry). See Ex. 6 at 1-4. Ms. Donegan respectfully submits that clarity on
 this point is vital to any assessment of what deposition questions are proper.

         Second, the relevance of Ms. Donegan’s other contributions to the Spreadsheet and,
 relatedly, her own experiences of sexual misconduct. In Ms. Donegan’s view, it is irrelevant to the
 CDA analysis whether she entered other specific names, or other specific allegations, on the
 Spreadsheet; if there is no connection between those entries and Mr. Elliott’s, it is erroneous to
 assert that her conduct somehow contributed to the alleged defamatory meaning of the statements
 in Mr. Elliott’s entry. The same is true concerning Ms. Donegan’s highlighting of other allegations,
 which Judge DeArcy Hall has already passed upon. Mr. Elliott, however, asserts an unlimited
 prerogative to question Ms. Donegan about any names or statements she added to the Spreadsheet.
 He has also expressly suggested, see Ex. 3—and then denied suggesting, see Ex. 5—that he may
 question Ms. Donegan concerning her own experiences of sexual assault, abuse, or harassment.

         Third, the relevance of Ms. Donegan’s interactions with specific third parties with no
 demonstrated connection to Mr. Elliott’s entry. In Ms. Donegan’s view, the question of her CDA
 immunity can (and should) be answered without any intrusion on the privacy interests of third
 parties who communicated with her about their own experiences of sexual assault, about non-
 Elliott entries they (or others known to them) may have written, or about their thoughts on the
 Spreadsheet in general. While it would be proper to question Ms. Donegan in general terms about
 her own solicitation or encouragement of third parties to post on the Spreadsheet, it is her conduct
 alone (not the conduct of third parties or anything else about third parties) that bears on CDA
 immunity. In contrast, Mr. Elliott asserts that he can question Ms. Donegan in detail (and with
 personally identifying information) about every single interaction she had with anyone at the
 time—or that she has since had—pertaining to any entry on the Spreadsheet. There is no basis to
 think such questions will produce relevant responses, let alone that they are proportionate.

         Fourth, Mr. Elliott wishes to question Ms. Donegan about her knowledge of the veracity
 of statements on the Spreadsheet. But her knowledge of such issues has nothing to do with CDA
 immunity and would turn “narrowly tailored discovery” into full-blown merits discovery.

        Finally, Mr. Elliott wishes to query Ms. Donegan about her deletion of certain documents
 long before she could possibly have had any duty to preserve them. See, e.g., Cruz v. G-Star Inc.,
 No. 17 Civ. 7685, 2019 WL 4805765, at *9 (S.D.N.Y. Sept. 30, 2019); Puebla Palomo v. DeMaio,
 No. 5:15 Civ. 1536, 2019 WL 1323927, at *4 (N.D.N.Y. Mar. 25, 2019); Curcio v. Roosevelt
 Union Free Sch. Dist., 283 F.R.D. 102, 109 (E.D.N.Y. 2012). Such questioning is baseless.

        Ms. Donegan is grateful for the Court’s attention to these matters.

                                                      Respectfully submitted,


                                                      Joshua Matz, Esq.
                                                      Kaplan Hecker & Fink LLP
                                                      Counsel for Defendant Moira Donegan
